Citation Nr: 0029333	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  96-36 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
malaria.  

2.  Entitlement to service connection for a heart disability 
as secondary to service-connected malaria.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In July 2000, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  Subsequent to the hearing, 
the veteran submitted an August 2000 medical statement of 
Frank J. Parasmo, M.D., wherein the doctor drew a 
relationship between the veteran's heart disability and 
service-connected malaria.  The veteran did not waive RO 
consideration of this evidence; therefore, this evidence 
should be considered by the RO for appropriate action.  
38 C.F.R. § 20.1304 (2000).  


REMAND

With respect to the claim for an increased rating for 
malaria, the Board notes that the most recent compensation 
and pension was conducted in April 1997.  There were no 
clinical findings pertaining to malaria.  The veteran 
reported that he has not undergone a blood smear, and it does 
not appear that one was conducted at that the examination.  

Subsequent to the examination, the veteran testified at the 
July 2000 hearing that he believes that symptoms associated 
with his malaria have increased.  Specifically, the veteran 
maintained that he has chronic fatigue and weakness.  

During the pendency of this appeal, the Board criteria for 
rating malaria were changed by amendments to the rating 
schedule that became effective August 30, 1996.  Where a law 
or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
the version most favorable to an appellant applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It does not 
appear that the RO has adjudicated that the increased rating 
claim for malaria under the new regulations.  

Under the old criteria, a 10 percent evaluation is warranted 
for malaria that has been recently active, with one relapse 
in the past year, or for old cases of malaria with moderate 
disability.  Following a rating period of one year based on 
relapse or recurrence, the veteran will be notified that his 
compensation will be discontinued unless he submits evidence 
from a physician showing recurrent attacks or other disabling 
effects of malaria.  Additionally, following a 36-month 
period of compensation, he must report to a VA medical 
facility during an actual relapse of the disease to obtain a 
blood smear.  If the blood smear is positive for malaria, the 
case must be sent to the Director, Compensation and Pension 
Service, for acceptance of the diagnosis of malaria for 
rating purposes.  38 C.F.R. § 4.88b, Diagnostic Code (DC) 
6304, Note 2, effective prior to August 30, 1996.  

The 1996 changes deleted and reserved section 4.88, which had 
provided that when rating disability from malaria, once 
identified by clinical and laboratory methods, or by clinical 
methods alone where the disease is endemic, the clinical 
course of the disease, the frequency and severity of 
recurrences, the necessity for and the reaction to 
medication, should be the basis of evaluation, not the 
presence or absence of parasites.  When there have been 
relapses following the initial course of treatment, further 
relapses are to be expected and for some time the veteran 
must be given the benefit of the doubt as to unexplained 
fever of short duration, controlled by medication specific 
for malaria.  38 C.F.R. § 4.88 (1996).

With regard to the revised rating criteria, Diagnostic Code 
6304 now provides for a 100 percent rating for active 
malaria.  A note that follows this regulation states that the 
diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, residuals 
such as liver or spleen damage are rated under the 
appropriate system.  38 C.F.R. § 4.88b; Diagnostic Code 6304 
(2000).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  That 
duty includes obtaining adequate and contemporaneous VA 
examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In light of the 
circumstances of the case, the Board is of the view that a VA 
contemporaneous examination is warranted.  

As to the claim for service connection for a heart disability 
as secondary to the service-connected malaria, the Board 
notes that the record includes variant opinions as to the 
etiology of the disability.  The evidence shows that the 
veteran developed a myocardial infraction in 1981; current 
diagnoses include status post coronary artery bypass and 
arteriosclerotic cardiovascular disease.  The record consists 
of three opinions of Dr. Frank J. Parasmo dated in June 1995, 
November 1996, and August 2000 relating the veteran's heart 
disability to his service-connected malaria.  In a June 1995 
opinion, Dr. Parasmo opined that the veteran's coronary 
artery disease began as a sequelae of malaria, and in August 
2000 the doctor opined that it was probable that the malaria 
was the initiator of the coronary atherosclerosis which led 
to extensive coronary artery disease.  The doctor relied on 
medical journals that addressed the possible relationship 
between the development of heart diseases (albeit identified 
as disturbances in cardiac rhythm) and malaria.  In April 
1997, a VA examiner opined that malaria in its acute phase 
could produce stress sufficient for myocardial damage, but 
added that there was no direct cardiac defect and no vascular 
changes resultant from malaria in the veteran's case.  The 
examiner ultimately opined that the veteran's heart 
disability did not result from malaria.  

The Board notes that it is not clear whether the VA examiner 
in April 1997 or Dr. Parasmo reviewed the veteran's claims 
file prior to entering their respective opinions.  In light 
of these factors, the Board is of the view that another VA 
examination with an opinion regarding the etiology of the 
veteran's heart disability is warranted in this matter.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claims, 
including copies of medical records 
pertaining to his claims, if available.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record.  

2.  Dr. Parasmo should be contacted and 
asked whether he is a trained (or Board 
certified) cardiologist and, if not, 
which field of medicine is his specialty.  

3.  The RO should arrange for the veteran 
to undergo appropriate examinations, as 
described below.  The entire claims 
folder, to include a complete copy of 
this REMAND must be available to and be 
reviewed by each examiner.  All necessary 
tests or studies, including X-rays if 
indicated, should be conducted, and any 
necessary consultations should be 
accomplished.  The complete rationale for 
each physician's determinations must be 
set forth in a typewritten report.  

a.  Examination to determine the presence 
of malaria or its residuals. The examiner 
should indicate whether active disease is 
present and, if not, whether any 
residuals are present, including any 
liver or spleen damage. If any residuals 
are present, the examiner should report 
all findings necessary to ascertain the 
severity of those residuals.  

b.  Examination to be conducted by a 
Board certified cardiologist, if 
available, to determine the nature, 
extent, and etiology of any heart 
disability found.  The physician should 
express an opinion with consideration of 
the opinions expressed by Dr. Frank 
Parasmo in June 1995, November 1996, and 
August 2000 and the VA examiner in April 
1997 as to whether it is at least as 
likely as not that any current heart 
disability was caused or worsened by the 
veteran's service connected malaria.  If 
the physician determines that the 
veteran's malaria aggravates his heart 
disability, the examiner should attempt 
to quantify the extent of additional 
disability resulting from the 
aggravation.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) with this REMAND.  If 
any action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998)

5.  After completion of the foregoing 
requested development (and any other 
development deemed warranted by the 
record), the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
With regard to the claim for an increased 
rating for malaria the RO should 
readjudicate the claim under both the old 
and new rating criteria.  As regards the 
claim for secondary service connection 
for a heart disability the RO should 
consider the August 2000 medical opinion 
and readjudicate the claim with 
consideration of Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The RO must 
provide full reasons and bases for its 
determinations, addressing all matters 
and concerns raised in this REMAND.  If 
the veteran fails to appear for scheduled 
VA examination, without good cause, his 
claim should be considered under the 
provisions of 38 C.F.R. § 3.655(b) 
(2000).

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 9 -


